[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
For the reasons stated in the opinion of this court rendered herein on December 18, 2001, there is no final, appealable order from which to appeal to the common pleas court. The judgment of the Franklin County Court of Common Pleas is vacated, and this cause is remanded to such court with instructions to remand the matter to the board in order to conduct proceedings on the issue of the propriety of attorney fees and costs in this case and, if such fees and costs are appropriate, the amount of such fees and costs. Costs assessed against appellee.
TYACK, PETREE, JJ.,  BRYANT, P.J.